DETAILED ACTION

Amendment
Acknowledgment is made of Amendment filed February 17, 2022.  Claim 9 is canceled.  Claims 1 and 15 are amended.  Claims 1-8 and 10-20 are pending.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light source device comprising: a substrate; a plurality of light sources disposed on the substrate; a wavelength conversion member comprising wavelength conversion material and disposed to face the plurality of light sources, a portion of light from the plurality of light sources passes through the wavelength conversion member without colliding with the wavelength conversion material and is emitted as it is from the wavelength conversion member; a diffusion member disposed between the wavelength conversion member and the plurality of light sources, and configured to uniformize distribution of a traveling direction angle of incident light; and a reflective sheet disposed in a region on the substrate, the region being different from a region provided with the plurality of light sources, wherein the reflective sheet has filter characteristics allowing a reflectance to light that is wavelength-converted by the wavelength conversion member, to be lower than a reflectance to light emitted from each of the light sources, wherein the wavelength a reflective sheet disposed in a region on the substrate, the region being different from a region provided with the plurality of light sources, wherein the reflective sheet has filter characteristics allowing a reflectance to light that is wavelength-converted by the wavelength conversion member, to be lower than a reflectance to light emitted from each of the light sources.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 1-8, 12-14 and 20 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 15, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a display unit provided with a light source device configured to emit illumination light and a display section configured to display an image based on the illumination light from the light source device, the light source device comprising: a substrate; a plurality of light sources disposed on the substrate; a wavelength conversion member comprising wavelength conversion material and disposed to face the plurality of light sources, some light from the plurality of light sources passes through the wavelength conversion member without colliding with the wavelength conversion material and is emitted as it is from the wavelength conversion member, the wavelength conversion material including quantum dot particles having a diameter of about 1 nm to about 100 nm; a diffusion member and a reflective sheet disposed in a region on the substrate, the region being different from a region provided with the plurality of light sources, wherein the reflective sheet has filter characteristics 4Application No.: 16/881,498Docket No.: SATURN 3.OF-3376 CON CON allowing a reflectance to light that is wavelength-converted by the wavelength conversion member, to be lower than a reflectance to light emitted from each of the light sources, wherein at least one of the light sources includes a light emitting element and a sealing lens comprising a sealant that seals the light emitting element to the light source device.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 16-19 are allowable in that they are dependent on, and further limit claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875